Title: From Benjamin Franklin to Samuel Huntington, 3 May 1781
From: Franklin, Benjamin
To: Huntington, Samuel


Sir
Passy, May 3. 1781
Enclos’d are Copies of a Number of Publick Letters taken from the English in a late New York Pacquet, of which I have already sent Duplicates by several Conveyances.
I have the honour to be, with great Respect, Sir, Your most obedient & most humble Servant
B Franklin
His Excellency Saml Huntington Esqr President of Congress
 
Notation: Letter May 3. 1781 Doctr. Franklin Recd. Sept 24.
